DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.  Claims 1-10 are the subject of this NON-FINAL Office Action.  Claims 11-16 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Invention I (claims 1-10) and the species of claim 2 with traverse in the reply filed on 10/11/2021 is acknowledged.  First, the election of species is withdrawn because the species are obvious variants routinely performed in the art.  Second, the restriction between claims/groups is proper based on the claim interpretation above.  Applicants argue that “the special technical feature shared amongst the claim groups is the individual control of each of multiple lasers in an array of laser modules to selectively apply energy to addressable sub-regions of the layer of build material.”  This is not required in the program of the claim 1 controller.  Thus, this argument fails on its face.
Even if the controller of claim was programmed in this way, yet numerous prior art references teach the same (see e.g. WO 2016/048348; US 2019/0001557; US 2020/0016655).
Applicants also argue that “according to the MPEP, if there is any doubt as to how to construe a claim term or how to apply a reference, the Office is to find that there is unity of invention” because”‘[t]o the extent that the Office disagrees with one or more of the foregoing the benefit of any doubt [should] be[| given to the applicant.’ (MPEP § 1850) (emphasis added).”  Applicants misquote MPEP 1850 which in full states “For determining the action to be taken by the examiner between these two extremes, rigid rules cannot be given and each case should be considered on its merits, the benefit of any doubt being given to the applicant.”  Considering this case on its merits, the Office does not doubt that unity does not exist.
Thus, claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Claim Interpretations
The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
print head with “printing agent” intended to “control[] localized fusing of the build material on application of energy”;
“wherein the print controller is [intended] to control activation of individual laser modules of the array of laser modules so as to apply, selectively, energy to addressable sub-regions of the layer of build material on which printing agent has been deposited to control fusing together with the deposited printing agent.”

	Despite this claim breadth, and in the interest of compact prosecution, the Office applies prior art that teaches the same intended uses.
	As to “build material,” the only build material disclosed in the Specification is powder (paras. 0010, 0037), which is consistent with the use of a “printing agent” on a build material, then subjecting to laser energy (e.g. SLS, DMLS, SLM, EBM, MJF).
	The specification describes “printing agent” as “The fusing agent controls a thermal profile of the layer of build material and in tum controls the fusion of build material when heat energy is applied” (para. 0001); “Printing agents such as detailing agent may also be used to control thermal aspects of a layer of build material” (para. 0010); “The printing agent may be a fusing agent that comprises energy-absorbing chemical compounds, such that deposit of the fusing agent leads to the build material absorbing more energy upon application of fusing energy and heating up” (para. 0016); “Detailing agents may be water-based and may be used to control fusion around the edges of objects, or by applied to areas of deposited fusing agent to lower a build material temperature (e.g. to ensure heating does not exceed a critical temperature)” (para. 0017).  Thus, “printing agent” means anything capable of being deposited by a print head and that effect build material temperature.

Claim Rejections - 35 USC § 112- Indefiniteness

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The metes and bounds of the claimed method are confusing because it is not clear how a controller is “arranged” to perform certain computer processing functions.  For example, claim 3 states “wherein the print controller is arranged to generate a modulated power supply signal for each laser module in the array of laser modules to control an amount of energy applied to sub-regions of the layer of build material”; and claim 10 states “wherein the print controller is arranged to control activation of individual laser modules of the array of laser modules to dynamically vary the size of the sub-regions on which energy is applied.”  Controllers are processors that control other objects.  The physical components of processors are capacitors, PCBs, etc.  It is not clear how such physical components would be arranged such that they allow the claimed controller programming functions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ABBOTT (WO 2016/048348).
	As to claim 1, ABBOTT teaches a three dimensional printing system comprising: a moveable carriage comprising: a print head arranged to selectively deposit a printing agent on to a layer of build material as the moveable carriage is moved relative to the layer of build material, the printing agent controlling localized fusing of the build material on application of energy (inkjet printheads; Figs. 1-8, 17-18 and paras. 0015, 0021, 0034, 0037); an array of laser modules (Fig. 19); and a print controller communicatively coupled to the array of laser modules, wherein the print controller is to control activation of individual laser modules of the array of laser modules so as to apply, selectively, energy to addressable sub-regions of the layer of build material on which printing agent has been deposited to control fusing together with the deposited printing agent (Figs. 10, 16-18, paras. 0014-15, 0038 and claims 3, 7, 13-14).	
	As to claim 2, ABBOTT teaches three dimensional printing system of claim 1, wherein the array of laser modules are coupled to the moveable carriage and are aligned along an axis substantially perpendicular to a direction of motion of the moveable carriage, and wherein the 
	As to claim 3, ABBOTT teaches three dimensional printing system of claim 1, wherein the print controller is arranged to generate a modulated power supply signal for each laser module in the array of laser modules to control an amount of energy applied to sub-regions of the layer of build material (Figs. 10, 16-18, paras. 0014-15, 0038 and claims 3, 7, 13-14).
	As to claim 4, ABBOTT teaches three dimensional printing system of claim 3, wherein the modulated power supply signals are generated based on data indicative of printing agent deposit locations (para. 0016, for example).
	As to claim 5, ABBOTT teaches three dimensional printing system of claim 1, wherein each laser module comprises a plurality of laser diodes (Fig. 19, paras. 0023, 0029-30, 0038).
	As to claim 7, ABBOTT teaches three dimensional printing system of claim 1, wherein the moveable carriage comprises a first and second array of laser modules and wherein the second array of laser modules is mounted on an opposite side of the moveable carriage to the first array of laser modules (Fig. 19).
	As to claim 8, ABBOTT teaches three dimensional printing system of claim 7, wherein the second array of laser modules is aligned such that the addressable sub-regions of the build material associated with the second array of laser modules overlap the addressable sub-regions associated with the first array of laser modules (Fig. 19).
	As to claim 9, ABBOTT teaches three dimensional printing system of claim 1, wherein the build material comprises a powdered poly amide (nylon; paras. 0020, 0030).
.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SMITH (US 2019/0001557, effective filing 06/28/2017).
	As to claim 1, SMITH teaches a three dimensional printing system comprising: a moveable carriage comprising: a print head arranged to selectively deposit a printing agent on to a layer of build material as the moveable carriage is moved relative to the layer of build material, the printing agent controlling localized fusing of the build material on application of energy (inkjet/drop ejecting printheads; Figs. 1-5 and paras. 0032); an array of laser modules (Figs. 1-5); and a print controller communicatively coupled to the array of laser modules, wherein the print controller is to control activation of individual laser modules of the array of laser modules so as to apply, selectively, energy to addressable sub-regions of the layer of build material on which printing agent has been deposited to control fusing together with the deposited printing agent (Figs. 1, 4, paras. 0010, 0015, 0033, 0040, claims 1, 11).	
	As to claim 2, SMITH teaches three dimensional printing system of claim 1, wherein the array of laser modules are coupled to the moveable carriage and are aligned along an axis substantially perpendicular to a direction of motion of the moveable carriage, and wherein the 
	As to claim 3, SMITH teaches three dimensional printing system of claim 1, wherein the print controller is arranged to generate a modulated power supply signal for each laser module in the array of laser modules to control an amount of energy applied to sub-regions of the layer of build material (Figs. 4-5, for example).
	As to claim 4, SMITH teaches three dimensional printing system of claim 3, wherein the modulated power supply signals are generated based on data indicative of printing agent deposit locations (paras. 0010, 0015, 0016, 0033, 0040, claims 1, 11 and Figs. 4-5).
	As to claim 5, SMITH teaches three dimensional printing system of claim 1, wherein each laser module comprises a plurality of laser diodes (paras. 0026).
	As to claim 7, SMITH teaches three dimensional printing system of claim 1, wherein the moveable carriage comprises a first and second array of laser modules and wherein the second array of laser modules is mounted on an opposite side of the moveable carriage to the first array of laser modules (Fig. 3).
	As to claim 8, SMITH teaches three dimensional printing system of claim 7, wherein the second array of laser modules is aligned such that the addressable sub-regions of the build material associated with the second array of laser modules overlap the addressable sub-regions associated with the first array of laser modules (Fig. 3).
	As to claim 9, SMITH teaches three dimensional printing system of claim 1, wherein the build material comprises a powdered poly amide (para. 0018).
.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CRUMP (US 2020/0016655, effective filing 12/13/2016).
	As to claim 1, CRUMP teaches a three dimensional printing system comprising: a moveable carriage comprising: a print head arranged to selectively deposit a printing agent on to a layer of build material as the moveable carriage is moved relative to the layer of build material, the printing agent controlling localized fusing of the build material on application of energy (inkjet printheads; Figs. 1 and 8-11, paras. 0080, 0083); an array of laser modules (Figs. 8-11); and a print controller communicatively coupled to the array of laser modules, wherein the print controller is to control activation of individual laser modules of the array of laser modules so as to apply, selectively, energy to addressable sub-regions of the layer of build material on which printing agent has been deposited to control fusing together with the deposited printing agent (Figs. 1, 8-11).	
	As to claim 2, CRUMP teaches three dimensional printing system of claim 1, wherein the array of laser modules are coupled to the moveable carriage and are aligned along an axis substantially perpendicular to a direction of motion of the moveable carriage, and wherein the print controller is to control activation of individual laser modules of the array of laser modules during movement of the moveable carriage (Figs. 8-11).

	As to claim 4, CRUMP teaches three dimensional printing system of claim 3, wherein the modulated power supply signals are generated based on data indicative of printing agent deposit locations (Figs. 8-11).
	As to claim 5, CRUMP teaches three dimensional printing system of claim 1, wherein each laser module comprises a plurality of laser diodes (skilled artisan would immediately recognize that genus “laser source” include common species laser diodes, especially as configured in Figs. 8-11; paras. 0002-03, 0005, 0074-78, 0085-87).
	As to claim 7, CRUMP teaches three dimensional printing system of claim 1, wherein the moveable carriage comprises a first and second array of laser modules and wherein the second array of laser modules is mounted on an opposite side of the moveable carriage to the first array of laser modules (Figs. 8-11).
	As to claim 8, CRUMP teaches three dimensional printing system of claim 7, wherein the second array of laser modules is aligned such that the addressable sub-regions of the build material associated with the second array of laser modules overlap the addressable sub-regions associated with the first array of laser modules (Figs. 8-11).
	As to claim 9, CRUMP teaches three dimensional printing system of claim 1, wherein the build material comprises a powdered poly amide (para. 0021).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over ABBOTT or SMITH or CRUMP in view of Zavala-Arredondo et al., Laser diode area melting for high speed additive manufacturing of metallic components, Materials & Design, Volume 117, 5 March 2017, Pages 305-315 (cited on IDS).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar laser stacks with laser bars for the laser diodes of ABBOTT, SMITH or CRUMP in order to yield further improvements in absorption and power requirement with a reasonable expectation of success.
As to claim 1, ABBOTT, SMITH and CRUMP teach the elements of these claims as explained above.
	None of ABBOTT, SMITH or CRUMP explicitly teach each laser module comprises a laser stack, the laser stack comprising a plurality of laser bars, each laser bar comprising a plurality of laser diodes.

Additive manufacturing processes have been developed to a stage where they can now be routinely used to manufacture net-shape high-value components. Selective Laser Melting (SLM) comprises of either a single or multiple deflected high energy fibre laser source(s) to raster scan, melt and fuse layers of metallic powdered feedstock. However this deflected laser raster scanning methodology is high cost, energy inefficient and encounters significant limitations on output productivity due to the rate of feedstock melting.
This work details the development of a new additive manufacturing process known as Diode Area Melting (DAM). This process utilises customised architectural arrays of low power laser diode emitters for high speed parallel processing of metallic feedstock. Individually addressable diode emitters are used to selectively melt feedstock from a pre-laid powder bed. The laser diodes operate at shorter laser wavelengths (808 nm) than conventional SLM fibre lasers (1064 nm) theoretically enabling more efficient energy absorption for specific materials. The melting capabilities of the DAM process were tested for low melting point eutectic BiZn2.7 elemental powders and higher temperature pre-alloyed 17-4 stainless steel powder. The process was shown to be capable of fabricating controllable geometric features with evidence of complete melting and fusion between multiple powder layers.

(Abstract).  Zavala-Arredondo also teaches
Diode Lasers (DLs) are some of the most efficient devices in converting electrical into optical energy, working at wall plug efficiencies up to 50–80% [12]. The ability to tune the emission wavelength of DLs through choice of semiconductor active material allows DLs to be designed or selected to match the peak absorption wavelength of the powder material being irradiated. High-power DLs are typically used for laser pumping of solid-state lasers where they are packaged in dense arrays and as the input for fibre-optic direct-diode laser devices among other applications [7]. DLs are gaining popularity in direct material processing applications such as surface heating and welding, where performance improvements have been demonstrated such as more uniform melt and heating zones, greater consistency and repeatability [5]. Unfocused diode laser beams are also used to assist pulsed laser welding on aluminium due to their higher absorption. Materials processed using diode lasers have demonstrated more uniform melt and heating zones which resulted in fewer cracks being incorporated into the weld zone compared to Nd:YAG and CO2 lasers [13]. The expansion of 
High-power DL arrays can be sourced operating at 808 nm where they are commonly used for pumping Nd:YAG lasers. A schematic diagram representing one such module is shown in Fig. 2, annotated with the specifications of the module used in this study (A 50 W output power 808 nm wavelength bar mounted on a standard CS-mount, comprising 19 × 135 μm wide emitters with a 500 μm period). The emission of such arrays is typically divergent to the tune of ~ 30–40° in the vertical direction (fast axis). This can be corrected using collimating micro-optic lenses attached to the front of modules, resulting in a stripe of radiation that can be used for pumping solid state laser rods. However, the stripe-shaped output from standard DL arrays is not directly suitable for processing net shaped parts..

    PNG
    media_image1.png
    548
    894
    media_image1.png
    Greyscale

5. Conclusions and key novelties of diode area melting
A new methodology and system has been presented for additive manufacturing of metallic components. The traditional galvo scanning methodology used within a single fibre laser SLM system has been replaced with arrays of multiple individually addressable and non-deflected low power diode laser beams in order to scan in parallel, selectively melting material from a powder bed. The ability to near-net shape and process material with melt temperatures in excess of 1400 °C 
	The difficulties presented in the integration of diode lasers into the DAM system include the focusing of divergent beams into tight stripes. High numerical aperture lenses are needed to achieve the energy densities required to melt metallic particles. This makes the superposing alignment a challenge. Improved design of the DAM's optical system may produce higher energy density beams capable of melting at a lower laser power. However, reduced focusing space may be a constant challenge for melting with low powered diode emitters. In future developments the manual powder deposition should be developed into an automated process (as with conventional SLM/EBM) with finer more consistent layer deposits (~ 50 μm), thus requiring less energy to melt the feedstock material and will enable a speeding up of the DL scan over the surface of the powder bed. Thinner layers will reduce surface roughness and may alleviate the tendencies for the melt pool to break up into smaller entities (balling formation).
	In parallel to process development, new materials can be explored for DAM processing potential. Multi-materials can be processed at different laser wavelengths (multiple different-wavelength diode emitters working together) to match multiple peak absorptions, opening the possibility of improved control of alloying. Aluminium has an absorption peak located close to the operating wavelength of the DL used within this work. Aluminium is a challenging material to process even with conventional SLM due to high reflectivity/conduction and high oxidation potential, often requiring very high energy densities to achieve full part density. However DAM may be able to overcome these higher energy requirements by operating at a more efficient laser wavelength and reduce the power required by the laser to melt the material by introducing powder bed pre-heating and/or a new optical surface pre-heating. Optical pre-heating would be highly suited to DL due to their high beam divergence. DL are already being used as surface heating for industrial applications in an unfocused area at very high power (even in the order of kilowatts when multiple modules are stacked). Further to this, during conventional SLM/EBM most heat produced during the process is 
	The DAM process is highly scalable for the melting of larger areas in a single pass. DL bars consume a relatively small space and can be stacked easily to either cover a larger melting area or to superimpose laser beams such that the energy density per laser beam spot is increased. The higher wall plug efficiency of diode lasers together with the theoretically more efficient optical-to-thermal energy conversion at 808 nm has the potential to reduce energy consumption. However at this stage it is too early to claim DAM efficiency gains over conventional SLM/EBM approaches. Validation of this theoretical hypothesis requires confirmation through further experimental work. The wavelength tunability of diode lasers could be exploited to operate at the peak absorption wavelengths of different materials, even targeting different materials separately.
	The current limitations of AM of metals systems (i.e. high purchase costs, high energy consumption and slow production time) may be overcome through the adoption of a diode laser module melting source. Previously, the use of low power diode bars for melting common SLM materials would be easily dismissed as being unable to provide the required energy density to melt these materials. This work has shown that this energy density challenge can be overcome and presents a first step in developing a novel and efficient high speed metallic additive manufacturing process.

    PNG
    media_image2.png
    544
    937
    media_image2.png
    Greyscale


ABBOTT further teaches “Individual light sources may be energized selectively to illuminate only patterned build material to limit unwanted effects on surrounding
build material and to reduce power consumption” and greater peak wavelength for greater melting efficiency (para. 0015, for example).  In other words, individually controllable laser diodes of ABBOTT, CRUMP and SMITH were known to yield greater power efficiency and greater wavelength distribution for multiple print materials and print agents.  Taken as a whole, the prior art clearly suggests that a configuration of laser stack comprising a plurality of laser bars, each laser bar comprising a plurality of laser diodes would have been obvious to substitute for the laser diode configurations of prior art 3D printers such as ABBOTT, SMITH or CRUMP in order to further improve laser efficiency, and 3D print efficiency.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar configuration of laser stack comprising a laser bars, each laser bar comprising a plurality of laser diodes would have been obvious to substitute for the laser diode configurations of prior art 3D printers such as ABBOTT, SMITH or CRUMP with a reasonable expectation of success.

Prior Art
	The following prior art is also pertinent: US 2018/0281286; US20160257071; WO2015108550; US 20190099942; US 20190202127; US 20170173696; US 20190177473.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743